Opinion filed May 2, 2013




                                      In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-13-00136-CV
                                   __________

                  IN RE CRANSTON LAMONT PARKS


                            Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Appearing pro se and in forma pauperis, Relator, Cranston Lamont Parks, a
prison inmate, has filed a petition for writ of mandamus. In his petition, Relator
complains that Judge Dean Whalen of the 70th District Court of Ector County
should be ordered to rule on his “Motion to Modify Order to Withdraw Funds” he
allegedly filed on or about March 3, 2013. For the reasons expressed herein, we
deny Relator’s request for mandamus relief.
      According to the documents included with Relator’s application, he was
convicted of aggravated robbery on June 23, 2000, and sentenced to twenty years
confinement. On September 13, 2012, he was notified by letter from the Ector
County Compliance Department that the trial court had entered an Order to
Withdraw Funds pursuant to Section 501.014(e) of the Texas Government Code. 1
In response to the order to seize his inmate funds, Relator filed his Motion to
Modify Order to Withdraw Funds. Although the copy of the motion provided to
this court does not bear a file stamp, the verification and certificate of service
signed by Relator bears the date of March 3, 2013. Relator asserts that he has not
received a ruling on the motion.
         Mandamus relief is extraordinary. In re Sw. Bell Tel. Co., 235 S.W.3d 619,
623 (Tex. 2007) (orig. proceeding). Mandamus issues only to correct a clear abuse
of discretion or the violation of a duty imposed by law when there is no other
adequate remedy by law. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)
(orig. proceeding) (quoting Johnson v. Fourth Court of Appeals, 700 S.W.2d 916,
917 (Tex. 1985) (orig. proceeding)). To show entitlement to mandamus relief, a
relator must satisfy three requirements: (1) a legal duty to perform, (2) a demand
for performance, and (3) a refusal to act. Stoner v. Massey, 586 S.W.2d 843, 846
(Tex. 1979) (orig. proceeding).
         A withdrawal notification issued pursuant to Section 501.014(e) triggers the
withdrawal of funds from an inmate account, serves as notice of the collection
proceeding, and continues to operate unless and until the inmate takes action
causing the notification to be withdrawn. See Williams v. State, 332 S.W.3d 694,
696 n.2 (Tex. App.—Amarillo 2011, pet. denied). The disposition of an inmate’s
motion challenging the withdrawal of funds from his inmate account creates an
appealable order. See Ramirez v. State, 318 S.W.3d 906, 908 (Tex. App.—Waco
2010, no pet.).


         1
           Section 501.014(e) describes the process for collecting costs ordered by the trial court as “notification by a
court” directing prison officials to withdraw sums from an inmate’s account in accordance with a schedule of
priorities set by the statute. See TEX. GOV’T CODE ANN. § 501.014(e)(1)–(6) (West 2012); see also Harrell v. State,
286 S.W.3d 315, 316 n.1 (Tex. 2009).



                                                           2
      When a motion is properly pending before a trial court, the act of
considering and ruling upon the motion is a ministerial act. Eli Lilly and Co. v.
Marshall, 829 S.W.2d 157, 158 (Tex. 1992). However, the trial court has a
reasonable time within which to perform that ministerial duty.          Safety–Kleen
Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App. San—Antonio 1997, orig.
proceeding). Whether a reasonable period of time has lapsed is dependent on the
circumstances of each case. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—
Houston [1st Dist.] 1992, orig. proceeding). Other factors include the trial court’s
actual knowledge of the motion, its overt refusal to act, the state of its docket, and
other judicial and administrative duties which must be addressed. In re Villarreal,
96 S.W.3d 708, 711 (Tex. App.—Amarillo 2003, orig. proceeding). Further, the
party requesting relief must provide a sufficient record to establish his entitlement
to mandamus relief. See Walker, 827 S.W.2d at 837.
      Relator has only established that he has a pending motion in the trial court.
He has not provided this Court with information that he has corresponded with the
Ector County District Clerk to bring the motion to the trial court’s attention.
Furthermore, he has not provided information regarding other influential factors
relevant to whether mandamus will lie. Additionally, approximately two months
have lapsed since the filing of the motion. Based upon these facts, we cannot
conclude that Relator has awaited disposition of his motion for an unreasonable
period of time or that the trial court has refused to perform a ministerial act.
Accordingly, we deny Relator’s application for mandamus relief.


                                                    PER CURIAM
May 2, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          3